Judgment reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiffs stipulate to reduce the verdict *774in favor of plaintiff Victor Fullam to the sum of $1,500, and the verdict in favor of plaintiff Margaret Fullam to $8,000; in which event the judgment as so modified is affirmed, without costs. No opinion. Present —Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.; O’Malley and Townley, JJ., dissent and vote for affirmance. Settle order on notice.